DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 14 September 2021. Claims 1, 6 - 14, 17 and 27 are currently pending with claims 6 - 11 being withdrawn from further consideration as being drawn to a non-elected invention. 

Claim Objections
Claim 27 is objected to because of the following informalities: Lines 2 - 3 of claim 27 recite, in part, “starting with the reduced first image and ending with the reduced second image” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --starting with the reduced image and ending with the reduced image-- in order to maintain consistency with lines 21 - 22 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
The objections to claims 1, 13, 14, 18, 19 and 24 - 26 due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 14 September 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 1, 6 - 14, 16 - 19 and 21 - 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 14 September 2021.

Response to Arguments
Applicant's arguments filed 14 September 2021 have been fully considered but they are not persuasive. 
On pages 8 - 10 of the remarks the Applicant’s Representative appears to argue that Adachi et al. do not disclose or suggest “a determination unit configured to determine, based on a size of the at least one detected object, one or more images for matching processing form the plurality of reduced images”. The Applicant’s Representative argues that in Adachi et al. only one object may be detected in a case where two objects having different sizes exist in an image region “because the matching process is performed in accordance with only one size of these objects” whereas “in the claims as currently amended, an image region is not set for each reduced image and so multiple objects having different sizes can be detected in the entire image.” Furthermore, the Applicant’s Representative argues that “in the subject application, a processing speed of the detection is improved by determining a reduced image for matching processing on the basis of the size of the detected object”, that “a reduced image for matching processing can be determined in accordance with the largest/smallest sic] size than ‘the smallest size’.” 
The Examiner respectfully disagrees. 
Initially, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “an image region is not set for each reduced image”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, the Examiner asserts that Adachi et al. disclose the aforementioned disputed claim limitation(s), i.e., “a determination unit configured to determine, based on a size of the at least one detected object, one or more images for matching processing form the plurality of reduced images”, see at least figures 3 - 5B, 15, 17 and 18, page 2 paragraphs 0038 - 0040, page 3 paragraphs 0053 - 0056, page 4 paragraphs 0058 - 0064, when the size of each object frame is determined, an image corresponding to this object frame can be specified from the first to N-th images”, (emphasis added) that “the use of only process layers registered in the correspondence table during a detection process for each region in a human body detection process makes it possible to omit a human body detection process for an unnecessary size, thereby speeding up the human body detection process” and that figure 18 “shows that human body detection is performed using layers 2 and 3 in the entire region of an input image.” Thus, at least as shown herein above, Adachi et al. disclose that process layers, the plurality of reduced images having different sizes, are associated with sizes of objects to be detected and that process layers to undergo human body detection processing are selected and registered in a correspondence table based on the object size(s) of one or more detected objects. Furthermore, at least as shown herein above and in association with the description of figures 3 - 5B of Adachi et al., Adachi et al. disclose that only the process layers, reduced images having different sizes, associated for use in detecting objects having a size smaller than or equal to a largest detected object, element 503, and objects having a size larger than or equal to a smallest detected object, element 502, are identified for use during human body detection processing. In addition, the Examiner asserts that Adachi et al. disclose that multiple objects having different sizes can be detected in the entire image and that their matching process can be performed in accordance with a plurality of differently sized objects to be detected, see at least figures 3 - 5B, 18 and 21, page 2 paragraph 0043 - page 3 paragraph 0048, page 3 paragraphs 0053 - 0056, page 4 paragraphs0058 - 0065, page 5 paragraphs . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12 - 14, 17 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi et al. U.S. Publication No. 2013/0064424 A1.

-	With regards to claims 1, 13 and 14, Adachi et al. disclose an image processing apparatus, (Adachi et al., Figs. 1, 8 & 14, Pg. 1 ¶ 0009, Pg. 2 ¶ 0036, Pg. 7 ¶ 0118, Pg. 11 ¶ 0164) an image processing method, (Adachi et al., Figs. 6, 7, 10, 11 & 19, Pg. 1 ¶ 0002 and 0010, Pg. 2 ¶ 0036, Pg. 7 ¶ 0118, Pg. 11 ¶ 0163 - 0165) and a non-transitory computer-readable storage medium storing a program that causes a computer to execute an image processing method, (Adachi et al., Figs. 1, 8 & 14, Pg. 1 ¶ 0009 - 0011, Pg. 2 ¶ 0036, Pg. 7 ¶ 0118, Pg. 11 ¶ 0163 - 0165) comprising a computer executing instructions that, when executed by the computer, cause the computer to function (Adachi et al., Pg. 1 ¶ 0011, Pg. 2 ¶ 0036, Pg. 7 ¶ 0118, Pg. 11 ¶ 0164 - 0165) as: an acquiring unit configured to acquire a captured image; (Adachi et al., Abstract, Figs. 1 ,6, 8, 10 & 19, Pg. 1 ¶ 0009 - 0011, Pg. 2 ¶ 0036 - 0037, Pg. 3 ¶ 0051 and 0054, Pg. 4 ¶ 0070, Pg. 6 ¶ 0091, Pg. 7 ¶ 0118, Pg. 10 ¶ 0162, Pg. 11 ¶ 0164) a generating unit configured to generate a plurality of reduced images having different sizes by reducing the captured image; (Adachi et al., Figs. 6, 9, 10, 19 & 22, Pg. 2 ¶ 0038 and 0043 - 0046, Pg. 3 ¶ 0048, Pg. 6 ¶ 0094 - 0100, Pg. 7 ¶ 0107, Pg. 11 ¶ 0163 [“generating reduced images of layers to be processed itself in advance”]) a detection unit configured to at least one object in the captured image; (Adachi et al., Figs. 5A - 5B, 7, 15 & 17 - 19, Pg. 3 ¶ 0050 - 0056, Pg. 5 ¶ 0084 - 0087, Pg. 

-	With regards to claim 12, Adachi et al. disclose the image processing apparatus according to claim 1, wherein the specific object is a human body. (Adachi et al. Figs. 1, 6 - 8, 11 & 15 - 17, Pg. 2 ¶ 0037 - 0039 and 0046, Pg. 3 ¶ 0048 - 0050, Pg. 4 ¶ 0062 - 0064, Pg. 5 ¶ 0079 - 0081 and 0084, Pg. 6 ¶ 0093 - 0097, Pg. 9 ¶ 0143 - Pg. 10 ¶ 0150) 

-	With regards to claim 17, Adachi et al. disclose the image processing apparatus according to claim 1, wherein the computer executing instructions further cause the computer to function as: an output unit configured to cause a 

-	With regards to claim 27, Adachi et al. disclose the image processing apparatus according to claim 1, wherein the matching processing is executed in an order starting with the reduced first image and ending with the reduced second image. (Adachi et al., Figs. 10, 15, 17 - 19 & 22, Pg. 3 ¶ 0048 and 0053 - 0056, Pg. 4 ¶ 0058 - 0064, Pg. 6 ¶ 0093 - 0097, Pg. 8 ¶ 0126, Pg. 9 ¶ 0134 - 0141, Pg. 9 ¶ 0143 - Pg. 10 ¶ 0150, Pg. 11 ¶ 0163 [“although human bodies are sequentially detected in descending order of size from an image group obtained by recursively reducing the first image in this embodiment, the order of processes may be changed so as to detect human bodies in ascending order of size” and “FIG. 18 shows that human body detection is performed using layers 2 and 3 in the entire region of an input image.” The Examiner asserts that when human bodies are detected in descending order of size, the process layers, plurality of reduced images having different sizes, will be processed from the smallest sized image, the first reduced image, to the largest sized image, the second reduced image, since Adachi et al. disclose that larger objects are detected from smaller sized images with the largest object(s) to be detected being detected in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667